MEMORANDUM **
Yaqin Hou, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an immigration judge’s (“IJ”) decision denying her application for asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001), and we deny the petition for review.
The agency found Hou’s asylum application time-barred. She does not challenge that finding in her opening brief. Accordingly, we deny the petition as to asylum.
Substantial evidence supports the agency’s adverse credibility finding due to material inconsistencies between Hou’s testimony and her supporting documents regarding her church attendance, the delay in applying for asylum, and her fear of authorities. See Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.2002); Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001). Accordingly, we deny the petition as to withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156-57 (9th Cir. 2003).
Hou’s motion to stay proceedings is denied.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.